Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
        Allowable Subject Matter

Claims 2-6 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 4, 5, 6, the present invention from the present application discloses an information process in which “determine whether to be capable of communicating with the image forming device for output before transmitting the print image data when the image forming device for output is set; and transmit the print image data to the image forming device for output through the communicator when the image forming device for output is set, wherein another image forming device is set as the image forming device for output based on the number of transmissions before transmitting the print image data when the image forming device for output is unable to communicate” which is allowable in combination with the other claimed limitations. 
The closest prior art such as Toda et al. (US P. No. 2021/0144264) and Yamada (US P. No. 2019/0303075), which is recorded in the previous office action filed on 08/31/21. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Yamada (US P. No. 2019/0303075) discloses a previous print job may have been processed through the third channel and output to be printed in the printing apparatus. In the current print job, if the user selects to continuously use the printing apparatus but selects to use the first channel, the CPU determines whether the queue file created for the third channel, which was used in the previous print job, contains a record of print history information.

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dec. 20, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672